DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 8/15/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on 8/15/2022 have been fully considered but they are not persuasive.

 Claim rejections under Double Patenting 
Applicant’s arguments have been fully considered
In response to the arguments, it is submitted that the rejections are maintained because claims 1-20 of U.S. Patent No. 10,846,273 anticipate or render obvious each limitation of claims 1-20 of the instant application as previously stated; see rejections below for detail.

Claim rejection under 35 USC 112
Applicant’s arguments have been fully considered
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn. 


Claim rejection under 35 USC 103
Applicant argued that neither Parson nor Nwabueze teach or suggest all features of claim 1. Particularly, Parson and Nwabueze are silent as to constructing a hierarchy directed graph using relationships determined from tabular data and transforming the hierarchy directed graph into a cube schema.
In response to the arguments, it is submitted that the limitations of constructing a hierarchy directed graph using relationships determined from tabular data and transforming the hierarchy directed graph into a cube schema as claimed are being disclosed by Parson and Nwabueze for at least the following rationale:
I.  Based on the claim language, a hierarchy directed graph is not defined and hence is merely a hierarchical graph, which is a hierarchical diagram constructed using the determined relationships as claimed. Parson discloses constructing a data field associated tree (D-fat), which is an unbalanced binary tree that indicates the relationships in the data as stated by the Applicant.
An unbalanced binary tree (i.e. D-fat) is hierarchical diagram as shown in Fig 3-4 of Parson, which is directed to a hierarchy directed graph. Also, the unbalanced binary tree is being constructed based on the tabular data by joining columns based on their relationships as disclosed by Parson (e.g. [0032-0033], [0115-0133]), hence the limitation of constructing a hierarchy directed graph using relationships determined from tabular data is properly disclosed by Parson.
II. Nwabueze discloses generating a cube from the hierarchical table structure, which indicates that the cube schema is being transformed from the hierarchical table structure via generation (Col. 3, lines 63-65, Col. 10, lines 1-15).  
Applicant further supports that a cube is being created from the hierarchical table structure in Nwabueze based on “Nwabueze describes …cube is subsequently displayed via an abstraction layer that accesses the hierarchical table structure” because transformation is needed order to display a cube. Since the cube is based on a schema having multi-dimensions order to create a cube comprising multiple dimensions, and hierarchical table structure is a directed to a hierarchy directed graph, it is submitted that transforming the hierarchy directed graph into a cube schema is properly addressed by Nwabueze.
Since, both Parson and Nwabueze are from the same field of endeavor because both are directed to relational data management with respect to relationships between columns, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Parson and Nwabueze by incorporate cube creation using tree structure of Nwabueze into Parson improve system performance for analyzing, aggregating and presenting data easily (Parson, [0010]; Nwabueze, Col. 1, lines 18-21).
Thus for at least the reasoning stated above, it is submitted that the limitations directed to construct a hierarchy directed graph and transform the hierarchy directed graph as claimed are properly addressed; see rejections below for detail. 

 Furthermore, it is submitted that all limitations in claims—including those in claims 2-7, 9-10, 11-16, 18, 20 not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,273 (U.S. Application 15/332,769). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,846,273 anticipate or render obvious each limitation of claims 1-20 of the instant application as demonstrated in the table below.
Instant Application 
U.S. Patent No. 10,846,273
1. A system for automatic inference of a cube schema from a tabular data for use in a multidimensional database environment, comprising:
a computer that includes one or more microprocessors; 
a multidimensional database server executing on the computer; 
a cube schema inference component operating as a client to the multidimensional database server, wherein the cube schema inference component is configured to: 

(2. The system of claim 1, wherein the cube schema inference component is further configured to: 
calculate information gain ratios for each pair of columns in the tabular data received at the cube schema inference component, wherein the relationship between each pair of columns are based on the information gain ratios.)
determine a relationship between each pair of a plurality of columns in tabular data received at the cube schema inference component; 
construct a hierarchy directed graph using the determined relationships; and 
transform the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, 
the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube.
(8. The system of claim 7, wherein the cube schema inference component is configured to:
identify one or more columns of the plurality of columns containing floating point numbers and no relationships with other columns as measure columns; 
identify one or more columns without relationships, one-to-many relationships, or many-to-one relationships with other columns as flat hierarchy columns; 

group remaining columns into sets of columns; and identify a set of columns as a dimension hierarchy.)
1. A system for automatic inference of a cube schema from a tabular data for use in a multidimensional database environment, comprising: 
a computer that includes one or more microprocessors; 
a multidimensional database server executing on the computer; 
a cube schema inference component operating as a client to the multidimensional database server, wherein the cube schema inference component is configured to 




calculate information gain ratios for each pair of a plurality of columns in a tabular data received at the cube schema inference component, 


determine a relationship between each pair of columns using the information gain ratios for that column pair,

construct a hierarchy directed graph using the determined relationships, and 
transform the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, 
wherein, based on the hierarchy directed graph: 





one or more columns of the plurality of columns containing floating point numbers and no relationships with other columns are mapped to measures of the cube; 
one or more columns of the plurality of columns having no relationships, one-to-many relationships, or many-to-one relationships with other columns are mapped to flat hierarchy dimensions of the cube; and 
after mapping measures and flat hierarchy dimensions, one or more remaining columns of the plurality of columns are grouped into a set of columns that is mapped to a dimension hierarchy for a dimension of the cube.  

2. The system of claim 1, wherein the cube schema inference component is further configured to: construct a matrix to store the information gain ratios for each pair of columns,


3. The system of claim 2, wherein each edge of the hierarchy directed graph is labeled with information gain ratios between two adjacent nodes, and each node of the hierarchy directed graph is labeled with an entropy of a column represented by that node.
4. The system of claim 2, wherein each information gain ratio between a first column and a second column in a column pair measures an amount of information that the first column contains about the second column.5. The system of claim 2, wherein the cube schema inference component calculates the information gain ratios for each pair of columns without interpreting values in each column.6. The system of claim 1, The system of claim 1, wherein the cube schema inference component is configured to parse the hierarchy directed graph and to perform a heuristic process to identify a plurality of cube elements for use in constructing the cube schema.7. The system of claim 6, wherein the heuristic process includes: 
identifying one or more measure columns from the plurality of columns;
identifying one or more flat hierarchy columns from the plurality of columns;
removing the one or more measure columns and the one or more flat hierarchy columns identified form the plurality of columns; and 
identifying one or more dimension hierarchies from remaining columns in the plurality of columns.
9. The system of claim 7, wherein the cube schema inference component is configured to create the cube schema using the one or more measure columns, the one or more flat hierarchy dimension columns, and the one or more dimension hierarchies.

2. The system of claim 1, wherein the cube schema inference component is further configured to construct a matrix to store the information gain ratios for each pair of columns.  

3. The system of claim 1, wherein each edge of the hierarchy directed graph is labeled with information gain ratios between two adjacent nodes, and each node of the hierarchy directed graph is labeled with an entropy of a column represented by that node.  

6. The system of claim 1, wherein each information gain ratio between a first column and a second column in a column pair measures an amount of information that the first column contains about the second column.  

7.  The system of claim 1, wherein the cube schema inference component calculates the information gain ratios for each pair of columns without interpreting values in each column

9. (Original) The system of claim 1, wherein the cube schema inference component is configured to parse the hierarchy directed graph and to perform a heuristic process to identify a plurality of cube elements for use in constructing the cube schema, 



the heuristic process comprising: 
identifying, from a plurality of columns represented on the directed hierarchy graph, one or more measure columns and one or more flat hierarchy dimension columns, 


removing the one or more measure columns and the one or more flat hierarchy dimension columns from the plurality of columns, 

identifying one or more dimension hierarchies from the remaining columns, and 




creating a cube schema using the one or more measure columns, the one or more flat hierarchy dimension columns, and the one or more dimension hierarchies.


4. The system of claim 1, wherein the hierarchy directed graph is parsed and transformed into an XML-based cube schema by a hierarchy directed graph parser.  

5.The system of claim 4, wherein the XML-based cube schema is a database outline in the multidimensional database server.  

6. The system of claim 1, wherein each information gain ratio between a first column and a second column in a column pair measures an amount of information that the first column contains about the second column.  

7. The system of claim 1, wherein the cube schema inference component calculates the information gain ratios for each pair of columns without interpreting values in each column.  

8. The system of claim 1, wherein the tabular data is a data stored in an Excel sheet, a text file or a database table.  
Method claims 10-17 and A non-transitory computer readable storage medium claims 18-20 are claiming similar limitations as claims 1-9
Method claims 10-18 and A non-transitory computer readable storage mediums claims 19-20 are claiming similar limitations as claims 1-9 recited above. 

	
As demonstrated in the table above, U.S. Patent No. 10,846,273 discloses or renders obvious all the features of the claims of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parson et al (Pub No. US 2007/0027674, hereinafter Parson) in view of Nwabueze et al (Patent No. US 6,775,675, hereinafter Nwabueze).
Parson and Nwabueze are cited in the IDS filed on 2/9/2021. 

With respect to claim 1, Parson discloses a. A system for automatic inference of a cube schema from a tabular data for use in a multidimensional database environment (Abstract), comprising:
a computer that includes one or more microprocessors ([0035], [0285]); 
a multidimensional database server executing on the computer([0035],[0285], Fig 10); 
a cube schema inference component operating as a client to the multidimensional database server([0035-0038], [00285], Fig 1 & 10), wherein the cube schema inference component is configured to: 
determine a relationship between each pair of a plurality of columns in tabular data received at the cube schema inference component ([0115-0122], Fig 1 & 3-7: determine relationship via data field association tree D-Fat, each node of the tree represents column in a data table, and the relationship is determine for a pair of columns), 
construct a hierarchy directed graph using the determined relationships([0115-0122], Fig 1 & 3-7: construction graph, e.g. data field association tree D-Fat, using info representing the relationship that link the nodes/column).
Parson does not explicitly disclose transform the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube.
However, Nwabueze discloses transform the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube(the term for use suggest intended and not necessary carry any patentable weight; and a cube element is directed to a type of data. One of  as claimed indicates only one of the listed is needed; Col. 7, lines 55-67, Col. 10, lines 1-15, Col. 11,lines 1-5 & 45-50, Fig 4-6: transform the tree structure, i.e. hierarchy directed graph,  to a cube schema with hierarchical dimensions,  mapping the column/data of the sources including relational data table(s) to the cube element of the schema to generate a cube based on the tree structure).
Since, both Parson and Nwabueze are from the same field of endeavor because both are directed to relational data management with respect to relationships between columns, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Parson and Nwabueze by incorporate cube creation using tree structure of Nwabueze into Parson, The motivation to combine is to improve system performance for analyzing, aggregating and presenting data easily (Parson, [0010]; Nwabueze, Col. 1, lines 18-21).

With respect to claim 10, Parson discloses a method for automatic inference of a cube schema from tabular data for use in a multidimensional database environment (Abstract), comprising: 
providing a cube schema inference component executing on one or more microprocessors, wherein the cube schema inference component operates as a client to a multidimensional database server in the multidimensional database environment ([0035-0038], [00285], Fig 1 & 10: a cube schema inference component is merely a computing component being executing on a computer/CPU); 
determining a relationship between each pair of a plurality of columns in tabular data received at the cube schema inference component([0115-0122], Fig 1 & 3-7: determine relationship via data field association tree D-Fat, each node of the tree represents column in a data table, and the relationship is determine for a pair of columns);
constructing a hierarchy directed graph using the determined relationships ([0115-0122], Fig 1 & 3-7: construction graph, e.g. data field association tree D-Fat, using info representing the relationship that link the nodes/column).
Parson does not explicitly disclose transforming the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube.
However, Nwabueze discloses transforming the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube (the term for use suggest intended and not necessary carry any patentable weight; and a cube element is directed to a type of data. One of  as claimed indicates only one of the listed is needed; Col. 7, lines 55-67, Col. 10, lines 1-15, Col. 11,lines 1-5 & 45-50, Fig 4-6: transform the tree structure, i.e. hierarchy directed graph,  to a cube schema with hierarchical dimensions,  mapping the column/data of the sources including relational data table(s) to the cube element of the schema to generate a cube based on the tree structure).
Since, both Parson and Nwabueze are from the same field of endeavor because both are directed to relational data management with respect to relationships between columns, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Parson and Nwabueze by incorporate cube creation using tree structure of Nwabueze into Parson, The motivation to combine is to improve system performance for analyzing, aggregating and presenting data easily (Parson, [0010]; Nwabueze, Col. 1, lines 18-21).

With respect to claim 18, Parson discloses a non-transitory computer readable storage medium(Abstract, [0285]), including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: 
providing a cube schema inference component executing on one or more microprocessors, wherein the cube schema inference component operates as a client to a multidimensional database server in a multidimensional database environment ([0035-0038], [00285], Fig 1 & 10: a cube schema inference component is merely a computing component being executing on a computer/CPU); 
calculating information gain ratios for each pair of a plurality of columns in a tabular data received at the cube schema inference component ([0108-0109], [0161], [0164], Fig 1: calculate ratios, e.g. via data analysis with respective to association strength);  
determining a relationship between each pair of a plurality of columns in tabular data received at the cube schema inference component ([0115-0122], Fig 1 & 3-7: determine relationship via data field association tree D-Fat, each node of the tree represents column in a data table, and the relationship is determine for a pair of columns); 
constructing a hierarchy directed graph using the determined relationships([0115-0122], Fig 1 & 3-7: construction graph, e.g. data field association tree D-Fat using info).
Parson does not explicitly disclose transforming the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube.
However, Nwabueze discloses transforming the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server, wherein based on the hierarchy directed graph, each column of the plurality of columns in the tabular data is mapped to a cube element of the cube schema, the cube element including one of a measure, a flat hierarchy dimension, or a dimension hierarchy for a dimension of the cube (the term for use suggest intended and not necessary carry any patentable weight; and a cube element is directed to a type of data. One of  as claimed indicates only one of the listed is needed; Col. 7, lines 55-67, Col. 10, lines 1-15, Col. 11,lines 1-5 & 45-50, Fig 4-6: transform the tree structure, i.e. hierarchy directed graph,  to a cube schema with hierarchical dimensions,  mapping the column/data of the sources including relational data table(s) to the cube element of the schema to generate a cube based on the tree structure).
Since, both Parson and Nwabueze are from the same field of endeavor because both are directed to relational data management with respect to relationships between columns, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Parson and Nwabueze by incorporate cube creation using tree structure of Nwabueze into Parson, The motivation to combine is to improve system performance for analyzing, aggregating and presenting data easily (Parson, [0010]; Nwabueze, Col. 1, lines 18-21).

With respect to claims 2, 11 and 19, the combined teachings of Parson and Nwabueze further disclose wherein the cube schema inference component is further configured to: 
calculate information gain ratios for each pair of columns in the tabular data received at the cube schema inference component (Parson, [0108-0109], [0161], [0164], Fig 1; Nwabueze, Col. 7, lines 8-12: calculate ratios, e.g. via data analysis with respective to association strength or relationship); and 
construct a matrix to store the information gain ratios for each pair of columns (Parson, [0074]; Nwabueze, Col. 6, line s50-67, Col. 9, lines 50-54, Col. 11, lines 1-6: using matrix/compartment/table for storing different types of info), 
wherein the relationship between each pair of columns are based on the information gain ratios (Parson, [0115-0122], Fig 1 & 3-7; Nwabueze, Col. 7, lines 8-15, Col. 8, lines 5-20: determine relationship via hierarchical structure); 

With respect to claims 3 and 12, the combined teachings of Parson and Nwabueze further disclose wherein each edge of the hierarchy directed graph is labeled with information gain ratios between two adjacent nodes, and each node of the hierarchy directed graph is labeled with an entropy of a column represented by that node(Parson, [0116-0121], Fig 5-9; Nwabueze, Col. 10, lines 1-6, Fig 4-6: hierarchical structure with label for each node)..
With respect to claims 4 and 13, the combined teachings of Parson and Nwabueze further disclose wherein each information gain ratio between a first column and a second column in a column pair measures an amount of information that the first column contains about the second column (appears to be directed to non-functional descriptive material because the amount of information is being used, hence is merely directed to a type of data; Parson, [0109], [0161-0164]; Nwabueze, Col. 9, lines 45-55: metric measure data/information). 

With respect to claims 5 and 14, the combined teachings of Parson and Nwabueze further disclose wherein the cube schema inference component calculates the information gain ratios for each pair of columns without interpreting values in each column (Parson, [0109], [0[0161-0164]; Nwabueze, Col. 9, lines 45-55: ratio and/or metrics calculation using different techniques. Element or value not being listed being used is considered as without interpret).

With respect to claims 6 and 15, the combined teachings of Parson and Nwabueze further disclose wherein the cube schema inference component is configured to parse the hierarchy directed graph and to perform a heuristic process to identify a plurality of cube elements for use in constructing the cube schema (heuristic process is merely a process that identifies, and for use suggest intended use limitation; Parson, [0033], [0115]; Nwabueze, Col 6, lines 50-60, Col. 7, lines 55-67, Col. 12, lines 61-67, Fig 4-8c: parse via perform analyze of every node and/or column of the graph).

With respect to claim 7, the combined teachings of Parson and Nwabueze further disclose wherein the heuristic process includes: 
identifying one or more measure columns from the plurality of columns (Parson, [0033], [0115]; Nwabueze, Col 6, lines 50-60, Col. 7, lines 55-67, Col. 12, lines 61-67, Fig 4-8c: identify measure column(s)); 
identifying one or more flat hierarchy columns from the plurality of columns(Parson, [0033], [0115]; Nwabueze, Col 6, lines 50-60, Col. 7, lines 55-67, Col. 12, lines 61-67, Fig 4-8c: identify column(s) among the columns); 
removing the one or more measure columns and the one or more flat hierarchy columns identified form the plurality of columns (Parson, [0033]; Nwabueze, Col. 8, lines 43-65,  Col. 10, lines 58-60, Fig 4-8c: reconstruct or create include remove dimension/cube); and 
identifying one or more dimension hierarchies from remaining columns in the plurality of columns (Parson, [0033], [0115]; Nwabueze, Col. 8, lines 43-65,  Col. 10, lines 58-60, Fig 4-8c: identify columns being used for tree/cube creation as well as update).
With respect to claim 9, the combined teachings of Parson and Nwabueze further disclose wherein the cube schema inference component is configured to create the cube schema using the one or more measure columns, the one or more flat hierarchy dimension columns, and the one or more dimension hierarchies (Parson, [0033]; Nwabueze, Col. 8, lines 43-65,  Col. 10, lines 58-60, Fig 4-8c: create cube using the columns).
With respect to claim 16, the combined teachings of Parson and Nwabueze further discloses wherein the heuristic process includes: 
identifying one or more measure columns from the plurality of columns Parson, [0033], [0115]; Nwabueze, Col 6, lines 50-60, Col. 7, lines 55-67, Col. 12, lines 61-67, Fig 4-8c: identify measure column(s)); 
identifying one or more flat hierarchy columns from the plurality of columns (Parson, [0033], [0115]; Nwabueze, Col 6, lines 50-60, Col. 7, lines 55-67, Col. 12, lines 61-67, Fig 4-8c: identify column(s) among the columns); 
removing the one or more measure columns and the one or more flat hierarchy columns identified form the plurality of columns(Parson, [0033]; Nwabueze, Col. 8, lines 43-65,  Col. 10, lines 58-60, Fig 4-8c: reconstruct or create include remove dimension/cube);
identifying one or more dimension hierarchies from remaining columns in the plurality of columns (Parson, [0033], [0115]; Nwabueze, Col. 8, lines 43-65,  Col. 10, lines 58-60, Fig 4-8c: identify columns being used for tree/cube creation as well as update); and 
creating the cube schema using the one or more measure columns, the one or more flat hierarchy dimension columns, and the one or more dimension hierarchies (Parson, [0033], [0115]; Nwabueze, Col. 8, lines 43-65, Col. 10, lines 58-60, Fig 4-8c: identify columns being used for tree/cube creation as well as update).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168